Title: To John Adams from François Adriaan Van der Kemp, 20 January 1799
From: Van der Kemp, François Adriaan
To: Adams, John



Sir!
Oldenbarneveld 20 Jan. 1799.

Was it not to Satisfÿ the ardent wishes of a learned deceased friend, I should consider it approaching to Sacrilege to intrude upon you, and bereave you of the use of a Single one of those precious moments, which you, in this critical period, with unrelenting ardor consecrate to the Securing and promoting the happiness of millions who entrusted themselves to your care and guardianship.
Perhaps you remember how a Stranger, longing to See you and paÿ you his respect, conversed with you, at Leyden in the Golden Lion, on the merits of Demosthenes. This man, the editor of the fragments of modern Poëts, of Farsetti, a noble Venetian’s, carmina, who adorned Burmans edition of Propertius, and favoured us with three of Callimachus hymns in elegant Latin verses—This modern Critic, wished—few days—before his departure of this Scene, that I woud paÿ you—by a convenient opportunity—his homage to your exalted virtues. I Send you a few of his productions. I requested my European friends—to favor me with others when I should be happy to make an offer of them. was I better acquainted with the progress of the Americans in Grecian and Latin Critic, could I flatter me Self with a Sufficient number of purchasers, as wel as with an elegant edition—I would favour my Countrymen with his juvenile poëms published first by Barbon—then bÿ Didot—Paris. 1775—and last by P. Elmsly—Strand London—under the title Laur. Santenii carmina juvenilia
Maÿ our civil and religious Liberties—our national prosperity and indepence be preserved unadulterated under your auspicious administration—yet manÿ years, and a thankful Posterity respect the remembrance of your name for these to then perpetuated blessings.
Permit me to assure you, that I am / with the highest Sentiments of respect and consideration / Sir / your obliged and devoted Sert.

Fr. Adr. van derkemp